 Case 6:20-cv-01682-RBD-GJK Document 1 Filed 09/14/20 Page 1 of 12 PageID 1




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

 FAMAYIA WILLIS, on behalf of herself
 and all other similarly situated individuals,

                     Plaintiff

                          v.                         CASE NO.

 WILAN CORPORATION d/b/a STARS
 WORLD CLASS MEN’S CLUB d/b/a
 STARS MEN’S CLUB, a Florida Profit
 Corporation,

                Defendant
 ______________________________________/

                    CLASS AND COLLECTIVE ACTION COMPLAINT

       Plaintiff, FAMAYIA WILLIS (hereinafter “Plaintiff” or “WILLIS”), on behalf of herself

and all other similarly situated individuals, by and through the undersigned counsel hereby files

this Complaint against WILAN CORPORATION d/b/a STARS WORLD CLASS MEN’S CLUB

d/b/a STARS MEN’S CLUB, a Florida Profit Corporation, (“Defendant”) and alleges as follows:

       1.      The class and collective is composed of female employees who, during the relevant

time period of September 2015 through the date of judgment in this case (“the relevant period”),

worked as exotic dancers for Defendant and were denied their fundamental rights under applicable

state and federal laws.

       2.      Specifically, Plaintiff complains that Defendant misclassified Plaintiff and all other

members of the class and collective as "independent contractors.”

       3.      As a result, Defendant failed to pay Plaintiff and all other members of the class and

collective minimum wage compensation they were entitled to under the Federal Fair Labor

Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”).
 Case 6:20-cv-01682-RBD-GJK Document 1 Filed 09/14/20 Page 2 of 12 PageID 2




       4.      As a further result, Defendant failed to pay Plaintiff and all other members of the

class minimum wage compensation they were entitled to under the Florida Minimum Wage Act,

Title XXI, Chapter 448.110 and Florida Constitution Article X Section 24 (“FMWA”).

       5.      Plaintiff brings this class and collective action against Defendant seeking damages,

back-pay, restitution, liquidated damages, prejudgment interest, reasonable attorney’s fees and

costs, and all other relief that the Court deems just, reasonable and equitable in the circumstances.

                                PARTIES AND JURISDICTION

       6.      Ms. Willis is an adult resident of Orlando, Florida.

       7.      Plaintiff affirms her consent, in the writing of this Complaint, to participate as a

plaintiff and class representative in a class and collective action under the FLSA.

       8.      Plaintiff affirms her consent, in the writing of this Complaint, to participate as a

plaintiff and class representative in a class action under the FMWA.

       9.      On July 21, 2020, Plaintiff served Defendant with a pre-litigation FMWA Notice

Requirement under Fla. Stat. § 448.110(6)(b) (“the Notice”). In the Notice, Plaintiff presented

Defendant with a description of the factual and legal nature of the claims of Plaintiff and the

FMWA class and presented Defendant with a monetary settlement demand for the individual

claims of Plaintiff and a monetary settlement demand for the resolution of the claims of the entire

FMWA class. Notice Letter attached as Exhibit “A”. The Notice provided Defendant with fifteen

(15) calendar days to accept or respond to Plaintiff’ demand set forth in the Notice.

       10.     Defendant did not respond to the Notice within fifteen (15) calendar days following

receipt of the Notice.

       11.     The Club is a corporation formed in the State of Florida that operates as a strip club

featuring female exotic dancers at the address 5581 S. Orange Blossom Trail Orlando, Florida



                                                 2
 Case 6:20-cv-01682-RBD-GJK Document 1 Filed 09/14/20 Page 3 of 12 PageID 3




32839.

         12.   During the period relevant, the Club qualified as Plaintiff’s employer and the

employer of all other exotic dancers at the club, within the meaning of the FLSA

         13.   During the period relevant, the Club qualified as Plaintiff’s employer and the

employer of all other exotic dancers at the club, within the meaning of the FMWA.

         14.   During the relevant period, the Club had gross revenue and sales exceeding

$500,000.00, sold beer, wine, spirituous beverages, colas, and food that passed in interstate

commerce and otherwise qualified as an “enterprise engaged in commerce” under the FLSA.

         15.   This Court has personal jurisdiction over the Club, has “federal question” subject

matter jurisdiction of the claims pursuant to 28 U.S.C. § 1331, has supplemental jurisdiction over

the interrelated FMWA state law claims, and constitutes proper venue pursuant to 28 U.S.C. §

1391.

                                             FACTS

         16.   Plaintiff was employed as an exotic dancer by the Club at its Stars Men’s Club strip

club in Orlando, Florida during the period of about April 2019 through about March 2020.

         17.   During the period of Plaintiff’s employment, the number of shifts Plaintiff

worked varied from week to week.

         18.   During the period of Plaintiff’s employment, the exact number of hours Plaintiff

worked varied from week to week.

         19.   On information and belief, Defendant has possession of time and/or sign in

“house fee” payment records for Plaintiff and all other exotic dancers employed by Defendant

during the relevant period.

         20.   At all times, Defendant had actual knowledge of all hours Plaintiff and all other



                                                3
 Case 6:20-cv-01682-RBD-GJK Document 1 Filed 09/14/20 Page 4 of 12 PageID 4




exotic dancers worked each shift through sign in or tip-in sheets, DJ records, and shift-managers

monitoring and supervising Plaintiff’ work duties and the work duties of other exotic dancers at

the Club.

       21.     At no time during Plaintiff’ period of employment did Defendant ever pay Plaintiff

or any other exotic dancers any wages for hours that Plaintiff and other exotic dancers worked

each week.

       22.     At all times relevant, Defendant totally failed to pay wages or any kind of

compensation to Plaintiff and all other exotic dancers for work duties performed.

       23.     At all times relevant, Defendant misclassified Plaintiff and all other exotic dancers

at the Club as independent contractors when these individuals should have been classified under

the FLSA as employees.

       24.     At all times relevant, Defendant misclassified Plaintiff and all other exotic dancers

at the Club as independent contractors when these individuals should have been classified under

the FMWA as employees.

       25.     At all times, Defendant controlled all aspects of the job duties Plaintiff and all other

exotic dancers performed inside the Club through employment rules and workplace policies.

       26.     At all times, Defendant controlled the method by which Plaintiff and all other

exotic dancers could earn money at the Club by establishing dance orders, setting customer prices

on private and semi-private exotic dances, and setting private and semi-private dance specials and

promotions for customers.

       27.     At all times, Defendant required Plaintiff and other exotic dancers to perform

private and semi-private dances under the pricing guidelines, policies, procedures, and promotions

set exclusively by Defendant.



                                                  4
 Case 6:20-cv-01682-RBD-GJK Document 1 Filed 09/14/20 Page 5 of 12 PageID 5




       28.     Defendant hired Plaintiff and all other exotic dancers and had the ability to

discipline them, fine them, fire them, and adjust their work schedules.

       29.     Defendant, through supervisors and managers, supervised the duties of Plaintiff

and all other exotic dancers to make sure their job performance was of sufficient quality.

       30.     Defendant conducted initial interviews and vetting procedures for Plaintiff and

other exotic dancers and, at the Club’s sole discretion, the Club’s management and/or ownership

could deny any Plaintiff or any other dancer access or ability to dance and/or work at the Club.

       31.     At all times, Defendant had the right to suspend or send Plaintiff or other exotic

dancers home and away from the Club if Plaintiff or other dancers violated rules or policies or if

the Club’s ownership or management, at its discretion, did not want Plaintiff or any other dancer

at the Club.

       32.     As a condition of employment with Defendant, Plaintiff and other dancers were

not required to have or possess any requisite certification, education, or specialized training.

       33.     At all times relevant, Defendant operated a strip club featuring exotic dancers and

at all times it was the job duty of Plaintiff and each other exotic dancer to perform as exotic dancers

for the Club’s customers.

       34.     In addition to failing to pay Plaintiff and all other exotic dancers any wages for

hours worked, Defendant required Plaintiff and all other exotic dancers to pay the Club or its

ownership or management a house fee or kickback of $50.00-$60.00 or more for each shift

Plaintiff and the other exotic dancers worked.

       35.     At all times during the relevant period, without legal excuse or justification,

Defendant regularly and customarily kept and/or assigned to management tips and gratuities

Plaintiff and other exotic dancers received from customers.



                                                   5
 Case 6:20-cv-01682-RBD-GJK Document 1 Filed 09/14/20 Page 6 of 12 PageID 6




       36.     For at least the past twenty (20) years, strip clubs like the Club have been publicly

sued for misclassifying exotic dancers as independent contractors and failing to pay minimum

wage compensation to exotic dancers as required by the FLSA and state wage and hour laws.

       37.     On information and belief, Defendant, and its ownership and management, had

actual or constructive knowledge that for at least the past twenty (20) years, there have been

ongoing or past litigation by exotic dancers against gentlemen’s clubs like the Club in which the

exotic dancers challenged the so-called independent contractor classification and otherwise sought

to recover unpaid wages and damages under the FLSA state wage and hour laws.

       38.     On information and belief, Defendant, and its ownership and management, had

actual or constructive knowledge that for at least the past twenty (20) years, courts across the

country in ongoing or past litigation have found that exotic dancers like Plaintiff and other exotic

dancers at the Club were employees and not independent contractors and were owed minimum

wage compensation under the FLSA and the FMWA.

       39.     For the entire time period relevant to this action, Defendant has had actual or

constructive knowledge the Club misclassified Plaintiff and other exotic dancers at the Club as

independent contractors instead of as employees and that Defendant’s failure to pay wages and

charging unlawful kickbacks to Plaintiff and other exotic dancers was in direct violation of the

FLSA and the FMWA.

                                    CLASS ALLEGATIONS

       40.     Plaintiff brings this action individually and as a class action pursuant to Rule 23 of

the Federal Rules of Civil Procedure.

       41.     The Rule 23 Class is defined in this matter as all individuals, who at any time during

the relevant time period, worked as an exotic dancer at any of the , but were designated as an



                                                 6
 Case 6:20-cv-01682-RBD-GJK Document 1 Filed 09/14/20 Page 7 of 12 PageID 7




independent contractor and therefore, were not paid minimum wage compensation as required by

the FMWA (hereinafter, “the Class”).

       42.       On information and belief, the Class are believed to exceed fifty (50) current and

former exotic dancers at the Club and is therefore so numerous that joinder of all members is

impracticable.

       43.       There are questions of law and fact common to the Class that predominate over any

questions solely affecting individual members, including, but not limited to:

                 a. Whether Defendant violated the FMWA by classifying all exotic dancers at the
                    Club as "independent contractors," as opposed to employees, and not paying
                    them any minimum wages;
                 b. Whether Defendant unlawfully required class members to split their tips with
                    Defendant and and/or Defendant’s managers;
                 c. Whether the monies given to dancers by patrons when they perform private and
                    semi-private dances are gratuities or "service fees.”
                 d. Whether Defendant violated the FMWA; and
                 e. The amount of damages and other relief (including statutory liquidated
                    damages) Plaintiff and the Class are entitled to.

       44.       Plaintiff’ claims are typical of those of the Class.

       45.       Plaintiff, like other members of the Class, were misclassified as independent

contractors and denied their rights to wages and gratuities under the FMWA.

       46.       Defendant’s misclassification of Plaintiff was done pursuant to a common business

practice which affected all Class members in a similar way.

       47.       The named Plaintiff and the undersigned counsel are adequate representatives of

the Class.

       48.       Given Plaintiff’ loss, Plaintiff have the incentive and is committed to the

prosecution of this action for the benefit of the Class.

       49.       Plaintiff have no interests that are antagonistic to those of the Class or that would


                                                    7
 Case 6:20-cv-01682-RBD-GJK Document 1 Filed 09/14/20 Page 8 of 12 PageID 8




cause them to act adversely to the best interests of the Class.

        50.     Plaintiff have retained counsel experienced in class and collective actions and, in

particular, litigation of wage and hour disputes.

        51.     This action is maintainable as a class action under Fed. R. Civ. P. 23(b)(1),

23(b)(2), and 23(c)(4) because the prosecution of separate actions by individual members of the

class would create a risk of inconsistent or varying adjudications with respect to individual

members of the Class which would establish incompatible standards of conduct for Defendant.

        52.     This action is maintainable as a class action under Fed. R. Civ. P. 23(b)(3) because

questions of law and fact common to the Class predominate over any questions affecting only

individual members of the Class and because a class action is superior to other methods for the

fair and efficient adjudication of this action.

                           COLLECTIVE ACTION ALLEGATIONS

        53.     Plaintiff is pursuing this lawsuit as collective action under FLSA Section 216(b) on

behalf of herself and all other similarly situated individuals who at any time during the relevant

time period worked for Defendant as an exotic dancer and was designated as an independent

contractor and was not paid minimum wage compensation as required by the FLSA (hereinafter,

“the Collective”).

        54.     Plaintiff and the members of the Collective are similarly situated because each

were (1) improperly classified as independent contractors; (2) were not paid any wages by

Defendant for hours worked; (3) were victims of tip theft whereby Defendant kept and/or assigned

to management their tips and gratuities received from customers; (4) were required to pay per-

shift house fee kickback to Defendant for each shift worked; and (5) were not paid wages at or

above the Federal Minimum Wage of $7.25 for each hour worked.



                                                    8
 Case 6:20-cv-01682-RBD-GJK Document 1 Filed 09/14/20 Page 9 of 12 PageID 9




          55.   Plaintiff’s damages are substantially similar to other members of the Collective

because, under the FLSA, each are owed (1) a return of all house fee kickback payments made to

Defendant for each shift worked; (2) reimbursement of all tips and gratuities taken and/or assigned

by Defendant and/or Defendant’s management; (3) payment for all hours worked in an amount

equal to the Federal Minimum Wage of $7.25 per hour; plus (4) statutory liquidated damages as

provided by Federal law for Defendant’s failure to pay minimum wage compensation as required

by the FLSA.

          56.   On information and belief, Defendant has employed at least fifty (50) current and

former exotic dancers at the Club in the past three (3) years.

          57.   On information and belief, Defendant is in custody, possession, and control of

identifying records relating to all current and former exotic dancers employed by Defendant at the

Club in the past three (3) years.

                                           COUNT I
                                 VIOLATION OF THE FLSA
                          (Failure to Pay Statutory Minimum Wages)

          58.   Plaintiff hereby incorporates the paragraphs above by reference as if fully set forth

herein.

          59.   The FLSA required Defendant to pay Plaintiff and other similarly situated exotic

dancers at an hourly rate at least equal to the Federal Minimum Wage.

          60.   The FLSA required that Defendant allow Plaintiff and other similarly situated

exotic dancers to keep all tips and gratuities received from customers.

          61.   As set forth above, Defendant failed to pay Plaintiff and other similarly situated

exotic dancers at hourly rates in compliance with the FLSA Federal Minimum Wage requirements.

          62.   Without legal excuse or justification, Defendant kept and/or assigned to



                                                  9
Case 6:20-cv-01682-RBD-GJK Document 1 Filed 09/14/20 Page 10 of 12 PageID 10




management tips and gratuities received by Plaintiff and other exotic dancers and belonging to

Plaintiff and other exotic dancers.

          63.    Defendant’s failure to pay Plaintiff and other similarly situated exotic dancers as

required by the FLSA was willful and intentional and was not in good faith.

                                         COUNT II
                     VIOLATION OF FLORIDA MINIMUM WAGE ACT
                         (Failure to Pay Statutory Minimum Wage)

          64.    Plaintiff hereby incorporate paragraphs 1-58 above by reference as if fully set forth

herein.

          65.    The FMWA required Defendant to pay Plaintiff and other similarly situated exotic

dancers at an hourly rate at least equal to the Florida Minimum Wage.

          66.    The MMWHL required that Defendant allow Plaintiff and other similarly situated

exotic dancers to keep all tips and gratuities received from customers.

          67.    As set forth above, Defendant failed to pay Plaintiff and other similarly situated

exotic dancers at hourly rates in compliance with the FMWA Florida Minimum Wage

requirements.

          68.    Without legal excuse or justification, Defendant kept and/or assigned to

management tips and gratuities received by Plaintiff and other exotic dancers and belonging to

Plaintiff and other exotic dancers.

          69.    Defendant’s failure to pay Plaintiff and other similarly situated exotic dancers as

required by the FMWA was willful and intentional and was not in good faith.

                                         RELIEF SOUGHT

          WHEREFORE, Plaintiff, individually and on behalf of those similarly situated, prays for

relief as follows:



                                                  10
Case 6:20-cv-01682-RBD-GJK Document 1 Filed 09/14/20 Page 11 of 12 PageID 11




     A.    Permitting Plaintiff’ Class claims under the FMWA to proceed as a Class Action

           under Federal Rule of Civil Procedure 23;

     B.    Permitting this case to proceed as a collective action under § 216(b) of the FLSA

           and ordering notice to the putative Plaintiff at the earliest opportunity to ensure their

           claims are not lost to the FLSA statute of limitations;

     C.    Judgment against Defendant for failing to pay free and clear minimum wage

           compensation to Plaintiff and other similarly situated individuals as required by the

           FMWA;

     D.    Judgment against Defendant for failing to pay free and clear minimum wage

           compensation to Plaintiff and other similarly situated individuals as required by the

           FLSA;

     E.    Judgment against Defendant for unlawfully taking and/or assigning tips and

           gratuities belonging to Plaintiff and other similarly situated individuals;

     F.    Judgment that Defendant’s violations of the FMWA minimum wage requirements

           were not the product of good faith on the part of Defendant;

     G.    Judgment that Defendant’s violations of the FLSA minimum wage requirements

           were not the product of good faith on the part of Defendant;

     H.    Judgment that Defendant’s violations of the FMWA minimum wage requirements

           were willful;

     I.    Judgment that Defendant’s violations of the FLSA minimum wage requirements

           were willful;

     J.    An award to Plaintiff and those similarly situated in the amount of all free and clear

           unpaid wages found to be due and owing to Plaintiff and each similarly situated



                                              11
Case 6:20-cv-01682-RBD-GJK Document 1 Filed 09/14/20 Page 12 of 12 PageID 12




              individual;

       K.     An award to Plaintiff and those similarly situated in the amount of all tips and

              gratuities unlawfully taken and/or assigned by Defendant and/or Defendant’s

              management;

       L.     An award of statutory liquidated damages in amounts prescribed by the FMWA;

       M.     An award of statutory liquidated damages in amounts prescribed by the FLSA;

       N.     An award of attorneys’ fees and costs to be determined by post-trial petition;

       O.     Leave to add additional Plaintiff by motion, the filing of written consent forms, or

              any other method approved by the Court; and

       P.     Such further relief as may be necessary and appropriate.

       Dated this 14th day of September, 2020

       Respectfully submitted,

 s/ Carlos V. Leach                               s/Gregg C. Greenberg
 Carlos V. Leach, Esq.                            Gregg C. Greenberg, Esq.
 FL Bar No: 0540021                               MD Bar No.:17291
 Bruce A. Mount, Jr., Esq.                        To be Admitted Pro Hac Vice
 FL Bar No.: 88754                                Zipin, Amster & Greenberg, LLC
 THE LEACH FIRM, P.A.                             8757 Georgia Avenue
 631 S. Orlando Avenue, Suite 300                 Suite 400
 Winter Park, FL 32789                            Silver Spring, MD 20910
 Telephone: (407) 574-4999                        Telephone: (301) 587-9373
 Facsimile: (833) 423-5864                        Email: GGreenberg@ZAGFirm.com
 Email: cleach@theleachfirm.com
 Email: bmount@theleachfirm.com
 Email: yhernandez@theleachfirm.com

 Attorneys for Plaintiff                          Attorneys for Plaintiff




                                                12
